Bowie, C.’ J.,
delivered the opinion of this court.
This is an application to the Circuit court for Frederick county, made on the 11th of October 1855, to strike out a judgment of Frederick county court,, rendered at February term 1842, to open said cause, and enable the appellee, Hiram Ridgely, one of the defendants, to plead infancy; and to cause the said action to be brought up by regular continuances.
The material facts exhibited by the records are these:
The appellants recovered a judgment, by confession, against the appellees, Cook and Ridgely, at February term 1842, in Frederick county court, for $;3?6.63, on a joint and several promissory note for that amount, signed by the defendants, Cook and Ridgely, on the 3rd of December 1842; the appellees, Cook and Ridgely, together with E. T. Cook and M. Roderick, superseded the judgment.
On the 12th of February 1851, the appellants issued a sc.i.fa. on the judgment of supersedeas against all the appellees, whereupon Ridgely being made known, filed his petition in said case of scire facias, alleging he was a minor at the date of the rendition of said first judgment, and that an attorney of the court had appeared and confessed judgment for him; and also alleging that he was a minor, at the date of the confession of the supersedeas judgment; and praying that the judgment confessed by the attorney for him, and the judgment confessed by way of supersedeas by himself and others, may be stricken out, the case reinstated on the docket, and the proceedings on the scire facias, in the mean túne be stayed; and that a rule to show cause be laid on the plaintiffs. The rule was laid as prayed, cause shown, ana the rule made absolute, and judgment. entered that the original and supersedeas judgments be stricken out, and the cause reinstated for trial.
An appeal was taken from this decision of the Circuit court for Frederick county; and at December term 1854 the judgment of • the Circuit court was reversed and a procedendo awarded. See 6 Md. Rep., 307, Kemp vs. Cook. The record and proceedings *136being returned to the Circuit court for Frederick county, H. Ridgely,the appellee, filed in said court a suggestion in writing, entitled thus:—“Judgment, February term 1842—Lewis Kemp and Daniel Buekey, etc., vs. Larkin S. Cook and Hiram Ridgely.—In Frederick county court, 299 trials,”—alleging his infancy at the rendition of the judgment aforesaid, his appearance by attorney, and entry of the judgment by confession, and praying said judgment may be stricken out, the cause opened, the action brought up by regular continuances, and a rule laid on the plaintiffs to show cause, and soforth.
The rule was laid as prayed, cause shown, and it was by the Circuit court for Frederick county, (October 1856,) considered, “that the rule be made absolute, and that, the judgment heretofore recovered by Lewis Kemp and Daniel Buekey, use of Lewis G. Kemp against Larkin S. Cook and Hiram Ridgely, be stricken out, and that the said cause be brought up by regular continuances/’ it was also considered that the appellants, ‘‘take nothing by their said writ of scire facias, issued in this case, and that the said writ be quashed, and the appellees recover their costs/’ from which judgment the appellants have appealed.
On the 6lh of December 1858, a writ of diminution was issued, under which, and the appeal, the proceedings of the County court and Circuit court for Frederick county above referred to, are brought before this court.
A motion has been made by the appellants to reject the record returned under the writ of diminution.
The appellants insist: 1st. The remedy of the appellee, if any, was by writ of error coram nobis.
2nd. The original judgment was merged in the judgment of supersedeas, and cannot be judicially separated from it.
3rd. That the appellee has lost his remedy by laches.
4th. That the decision of this court in 6 Md. Rep., 305, is conclusive of the question, and no matter which might have been relied on as a defence to the original action, can be set up in answer to the scire facias.
*1375th. Because the court below refused the judgment of fiat asked bj? the appellant, and quashed the scire Jadas and adjudged costs to the defendants in the scire facias.
The appellee insisted, 1st. That the appearance of an infant, by attorney, and confession of judgment.; is error for which the judgment should be reversed.
2nd. That, although the relief can be had by error corairi nobis, this is not the only remedy.
3rd. That the proceeding in this case is' authorised by the' Act of 1787, ch. 9.
4th. That the supersedeas judgment is not a bar to relief.'
5th. There was no laches.
“Since the case of Hawkins vs. Bowie, 9 G. & J., 437, there ought to be no doubt, in Maryland that a writ of error coram nobis, lies to correct an error in fact, in the same court where the record is. If there be error in the process, or through default of the clerk, it shall be reversed in the same court by writ of error thereon before the same judge.” Bridendolph vs. Zellers, 3 Md. Rep., 333. The office and application of this writ is thus described io Saunders' Reports: “So a writ of error may be brought in the same court for an error in fact; thus,- where an erroneous judgment is given in matter of fact only,- and not in point of law, in the King's Bench, it may be reversed in the sanie court by Writ of error, which is sometimes called error coram vobis, but more correctly coram nobis} ® * * vs where the defendant being under age appeared by attorney, or the plaintiff or defendant was a married woman at the lime of commencing the suit, or died before verdict or interlocutory judgment.” 2 Saunders' Rep., 101, a, note 1; also 2 Tidd's Prac., 1191, to same effect.
The Act of 1787, ch. 9, (entitled “An Act respecting the continuance of civil suits, in the genera! and county courts,”) sec. 6, gives no additional powers to the court, in respect of correcting or setting aside judgments. Assuming the power to be in the court, without regard to the mode, it enacts “that in any case where a judgment shall be set aside for fraud,- deceit, *138surprise or irregularity in obtaining the same, the said courts respectively may direct, the continuances to be entered from the court when such- judgment was obtained, until the court such judgment shall- be set aside, and may also continue such cause for so long a time as they shall judge necessary for the trial of the merits between the parties,” &c.
The power of setting aside judgments upon motion, is a common law power incident to- courts of record, and exercised usually under restraints imposed by their own rules, and rarely after the term has passed in which the judgment was rendered. In Sherwood vs. Mohler, et al.,. 14 Md. Rep., 565, it was said, “And apart from surprise, fraud or deceit, the motion” (to strike out)” was too late; it was not made until nearly the lapse of a year after the judgment of condemnation- was rendered, when, according to the well established practice of this State, it should have been made during the term at which the judgment was given.” The- appellee, by suggestion in this case, states, “that at the time of the rendition of the judgment in the above cause, and at the time of the execution by him of the promissory notes, which are the causes-of action,upon which the said judgment was rendered, he was an infant under the age of twenty-one years, having been, at the date-of the rendition of said judgment, about eighteen years old,,and thatsaid judgment was rendered by confession of Joseph- M. Palmer, Esquire, who professed to act as the attorney of the said- appellee in said suit.” No deceit, fraud or surprise is alleged, and no irregularity, except the appearance of an attorney for him, whose actual authority to appear, as far as the defendant’s privity and consent could, confer such, is nowhere denied..
In Gibbs & Merrill, 3 Taunt., 307, Ch. J. Mansfield says, “If an infant forms a partnership with an adult, he holds himself forth to the world as not being an infant, he practices a fraud on the world. ’ ’
A judgment against- an infant, is not void but voidable. The tendency of the courts is rather to sustain than vacate their acts, unless they are obviously to their prejudice. Key *139vs. Davis, 1 Md. Rep., 42. Ridgeley vs. Crandall, 4 Md. Rep., 435. Levering vs. Heighe, 2 Md. Ch. Dec., 81.
The judgment records of the Stale, are the highest evidences of debt known to the law; they are presumed to have been made up after the most careful deliberation, upon trial or hearing of both parties. To permit them to be altered or amended without the most solemn forms of proceeding would be contrary to law and good policy. The language of Dorsey, Justice, delivering the opinion of the court in Munnikuysen vs. Dorsett, 2 H. & G., 377, a case stronger in circumstances appealing to the equitable interference of the court, than the present, is as conclusive on principle as in precedent, viz: “Judgments at law are not lightly to be interfered with, and it must be a case infinitely stronger than the present, to induce this court to sanction the striking out of a judgment of almost eight years standing, in virtue of which too, in due course of law, another judgment hath been obtained by confession, and execution levied thereunder. See, also, Green vs. Hamilton, 16 Md. Rep., 326, where Munnikuyson, vs. Dorsett, is cited and affirmed.
In deciding upon an application to strike out a judgment after the term is past, for any of the reasons mentioned in the Act of 1787, the court acts in the exercise of its quasi equitable powers, and will therefore properly consider all the facts and circumstances of the case, and require that the party making the application shall appear to have acted in good faith and with ordinary diligence. Relief will not be granted, when he has knowingly acquiesced in the judgment complained of, or has been guilty of laches and unreasonable delay in seeking his remedy. In this case, the appellee, according to his own showing, reached his majority in 1845, and although aware of the existence of the judgment, and the mode in which it was rendered, made no objection to it and took no step to avoid it until 1851.
This delay in our opinion amounted to laches which would deprive the appellee of the relief sought, even if there was no *140objection to the mode of proceeding, and I he irregularity alleged could be talcen advantage of by summary proceeding, on motion, under the Act of 1787.
(Decided December 16th, 1861.)
The judgments by the Circuit court for Frederick county, being contrary to the principles and precedents above cited, we ¡deem tbe same erroneous and reverse them.

Judgments reversed.